 
 
I 
108th CONGRESS
2d Session
H. R. 4931 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Crane (for himself, Mr. Rogers of Michigan, and Mr. Levin) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to encourage and accelerate the nationwide production, retail sale, and consumer use of new commercial and consumer motor vehicles with intelligent vehicle technology systems. 
 
 
1.Short titleThis Act may be cited as the Intelligent Vehicle Highway Safety Act of 2004. 
2.Deduction for intelligent vehicle technology systems 
(a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized deductions for individuals and corporations) is amended by adding at the end the following new section: 
 
199.Intelligent vehicle systems property 
(a)Deduction allowedThere shall be allowed as a deduction for the taxable year an amount equal to the amount paid or incurred by the taxpayer for qualified intelligent vehicle systems property. The deduction under the preceding sentence with respect to any property shall be allowed for the taxable year in which such property is placed in service. 
(b)Limitation 
(1)In generalThe amount allowed as a deduction under subsection (a) with respect to any motor vehicle shall not exceed $1,000.  
(2)PhaseoutIn the case of any qualified intelligent vehicle systems property placed in service after December 31, 2007, the limit otherwise applicable under paragraph (1) shall be reduced by— 
(A)25 percent in the case of property placed in service in calendar year 2008,  
(B)50 percent in the case of property placed in service in calendar year 2009, and  
(C)75 percent in the case of property placed in service in calendar year 2010. 
(c)Qualified intelligent vehicle systems propertyFor purposes of this section— 
(1)In generalThe term qualified intelligent vehicle systems property means any device described in paragraph (2) if such device— 
(A)is an integrated, in-vehicle electronic device installed in a motor vehicle at the point of manufacture by the original equipment manufacturer, or as an aftermarket installation, and 
(B)enhances the safety or security of the driver, passenger, or load.  
(2)Devices describedA device described in this paragraph is a device which— 
(A)is a device that warns or informs a driver of driving conditions or location, such as collision warning systems, automated collision notification systems, vehicle rollover warning systems, lane departure warning systems, and fatigue management systems,  
(B)is a positional communications and tracking device, 
(C)assists in verification of driver identity, such as biometric identifiers and electronic ignition locks, 
(D)is an electronic seal, 
(E)is a roll stability control system, or 
(F)actively monitors and adjusts driver workload. 
(3)Motor vehicleThe term motor vehicle means any vehicle which is manufactured primarily for use on public streets, roads, and highways (not including a vehicle operated exclusively on a rail or rails) and which has at least 4 wheels.   
(d)Special rules 
(1)Property used outside United States, etc., not qualifiedNo deduction shall be allowed under subsection (a) with respect to any property referred to in section 50(b) or with respect to the portion of the cost of any property taken into account under section 179. 
(2)Basis reduction 
(A)In generalFor purposes of this title, the basis of any property shall be reduced by the portion of the cost of such property taken into account under subsection (a). 
(B)Ordinary income recaptureFor purposes of section 1245, the amount of the deduction allowable under subsection (a) with respect to any property which is of a character subject to the allowance for depreciation shall be treated as a deduction allowed for depreciation under section 167.  
(e)Supporting documentationNo deduction shall be allowed under subsection (a) unless the taxpayer receives, at the time of purchase of the qualified intelligent vehicle systems property, such documentation as the Secretary may require. Such documentation shall identify the type of each intelligent vehicle systems property installed on the motor vehicle, retail cost of each such system, the purchase date of the motor vehicle containing such systems (or the installation date of such systems in the case of installation after the date of the first retail sale (as defined in section 4052(a)). 
(f)TerminationThis section shall not apply to any property placed in service after December 31, 2010. . 
(b)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of such Code is amended by inserting after paragraph (19) the following new paragraph:  
 
(20)Intelligent vehicle systems propertyThe deduction allowed by section 199.. 
(c)Conforming amendments 
(1)Subsection (a) of section 1016 of such Code is amended by striking and at the end of paragraph (27), by striking the period at the end of paragraph (28) and inserting ; and, and by adding at the end the following new paragraph: 
 
(29)to the extent provided in section 199(d)(2).. 
(2)Subparagraph (C) of section 1245(a)(2) of such Code is amended by striking or 193 and inserting 193, or 199.  
(d)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 of such Code is amended by adding at the end the following new item:  
 
 
Sec. 199. Intelligent vehicle systems property . 
(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2004. 
3.Intelligent vehicle systems property exception to tax on heavy trucks and trailers sold at retail 
(a)In generalSection 4051 of the Internal Revenue Code of 1986 (relating to imposition of tax on heavy trucks and trailers sold at retail) is amended by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the following new subsection: 
 
(c)Exclusion for intelligent vehicle systems property 
(1)In generalThe tax imposed by subsections (a) and (b) shall not apply to any article which is qualified intelligent vehicle systems property. 
(2)LimitationThe amount excluded by paragraph (1) shall not exceed $5,000 with respect to any article which is a chassis, body, trailer, or tractor described in a subparagraph of paragraph (1). 
(3)Qualified intelligent vehicle systems propertyThe term qualified intelligent vehicle system property shall have the meaning given such term by section 199(c).. 
(b)Effective dateThe amendments made by this section shall apply to articles sold after December 31, 2004. 
 
